DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 20 July 2021.
Claims 1 – 20 are pending.
Applicant’s remarks have been fully considered and are persuasive.  The rejections of Office Action mailed 20 April 2021 has been withdrawn. 
Since independent claims 1, 14 and 19 – 20, are in condition for allowance, restricted claims 2 – 6, 11 – 13 and 15 – 18 are rejoined and examined for patentability.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anup Suresh (Reg. No. 65,338) on 30 July 2021.
Title is amended in accordance with MPEP 606.01.

The application has been amended as follows: 
Title
 WHERE THE PRE-FETCH DOES NOT SENT DATA AND RESPONSE SIGNAL TO HOST

Claims
4. (Currently Amended)  The memory sub-system of claim 1, wherein the memory sub-system command comprises a command identifier of the non-deterministic memory protocol associated with a write command, the memory sub-system command further comprising command-related data that comprises the given memory address, the memory sub-system command instructing the memory sub-system to write the command-related data to a designated memory address of the memory sub-system that is associated with 

16. (Currently Amended)  The method of claim 14, wherein the memory sub-system command comprises a command identifier of the non-deterministic memory protocol associated with a write command, the memory sub-system command further comprising command-related data that comprises the given memory address, the memory sub-system command instructing the memory sub-system to write the command-related data to a designated memory address of the memory sub- system that is associated with 

Reasons for Allowance
The claims as amended are in condition for allowance.

receiving, from a host system, a memory sub-system command to perform a pre- fetch operation that reads target data from a given memory address of the memory sub- system and stores the target data to the cache without sending, in connection with the pre- fetch operation, a response signal to the host system over a response signal line and data to the host system over a data signal line, each of the response signal line and the data signal line being coupled between the memory sub-system and the host system, the response signal line being separate from the data signal line, the memory sub-system command being associated with a non-deterministic memory protocol
As noted in Office Action mailed 20 April 2021, Day in view of Devereux teach performing a prefetch operation that stores target data in cache without sending response to host.  However, Day as modified does not appear to explicitly teach without sending said response to said host further comprises i) without sending, to said host, response signal on signal line, and ii) without sending, to said host, data on data line.  Updated search also fails to identify prior art that would teach said above identified subject matter.  Therefore, claim 1 is allowable over prior art of record.
Claim 14 is the method claim corresponding to system claim 1 and is considered allowable for the same reasons as claim 1.
Claim 19 is the medium claim corresponding to system claim 1 and is considered allowable for the same reasons as claim 1.

Claims, dependent upon independent claims 1 or 14, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHIE YEW/            Examiner, Art Unit 2139